Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cushioning element”, recited in claim 94, line 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claims 58-112 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the inductor further comprises a flux concentrator disposed around the inductor coil and configured to distort the fluctuating electromagnetic field toward the chamber, and wherein the flux concentrator comprises a plurality of discrete flux concentrator segments positioned adjacent to one another as recited in claims 58-73; the inductor further comprises a flux concentrator disposed around the inductor coil and configured to distort the fluctuating electromagnetic field toward the chamber, and wherein the inductor further comprises a cushioning element positioned between the flux concentrator and the device housing as recited in claims 74-93; a flux concentrator disposed around the inductor coil and configured to distort a fluctuating electromagnetic field generated by the inductor coil toward the chamber; and a cushioning element positioned on an outer surface of the flux concentrator as recited in claim 94; the inductor further comprises a flux concentrator disposed around the inductor coil and configured to distort the fluctuating electromagnetic field toward the chamber, an electrically conductive shield disposed around the flux concentrator, and an inner sleeve having an outer surface on which the inductor coil is supported, the inner sleeve comprising protrusions on an outer surface thereof at one or both ends of the inductor coil configured to retain the inductor coil on the inner sleeve as recited in claims 95-111; and an electrically conductive shield disposed around the flux concentrator; and an inner sleeve having an outer surface on .

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zuber et al (US 2018/0027883) discloses aerosol-generating system including a cartridge containing a gel.  Reevell (US 2020/0245682) discloses Aerosol-generating device with induction heater and movable component.  Rojo-Calderon et al (US 2018/0279681) discloses an aerosol-generating article has a longitudinal extension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 2, 2021